Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

          This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of
February 14, 2011, is by and among NovaDel Pharma Inc., a Delaware corporation
with headquarters located at 1200 Route 22 East, Suite 2000, Bridgewater, New
Jersey 08807 (the ”Company”), and each of the investors listed on the Schedule
of Buyers attached hereto (individually, a “Buyer” and collectively, the
“Buyers”).

RECITALS

          A. The Company has authorized a series of preferred stock entitled the
“Series A Convertible Preferred Stock” (the “Preferred Stock”), which Preferred
Stock shall be convertible into shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”), in accordance with the terms of the
Preferred Stock. The rights, preferences and other terms and provisions of the
Preferred Stock are set forth in the Certificate of Designation, Preferences and
Rights of Series A Convertible Preferred Stock in the form attached hereto as
Exhibit A (the “Certificate of Designation”). As used herein, the term
“Conversion Shares” shall include all shares of Common Stock issuable upon
conversion of the Preferred Stock in accordance with the Certificate of
Designation.

          B. The Company and each Buyer desire to enter into this transaction to
purchase the shares of the Preferred Stock and Warrants (as defined below) set
forth herein pursuant to a currently effective registration statement on Form
S-1, as amended (Registration Number 333-170066) (as amended, the “Registration
Statement”), which Registration Statement has been declared effective in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the
United States Securities and Exchange Commission (the “SEC”).

          C. Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) the number of shares of
Preferred Stock set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers, (ii) a warrant to initially acquire up to the aggregate
number of shares of Common Stock set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers, in the form attached hereto as Exhibit B (the
“Series A Warrants”) (as exercised, collectively, the “Series A Warrant
Shares”), (iii) a warrant to initially acquire up to the aggregate number of
shares of Common Stock set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers, in the form attached hereto as Exhibit C (the “Series B
Warrants”) (as exercised, collectively, the “Series B Warrant Shares”) and (iv)
a warrant to initially acquire up to the aggregate number of shares of Common
Stock set forth opposite such Buyer’s name in column (6) on the Schedule of
Buyers, in the form attached hereto as Exhibit D (the “Series C Warrants”) (as
exercised, collectively, the “Series C Warrant Shares”). The Series A Warrants,
the Series B Warrants and the Series C Warrants are collectively referred to
herein as the “Warrants.” The Series A Warrant Shares, the Series B Warrant
Shares and the Series C Warrant Shares are collectively referred to herein as
the “Warrant Shares.”

--------------------------------------------------------------------------------



          D. The Preferred Stock, the Conversion Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities.”

AGREEMENT

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
Buyer hereby agree as follows:

1. PURCHASE AND SALE OF PREFERRED STOCK AND WARRANTS.

          (a) Preferred Stock and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, shall
purchase from the Company on the Closing Date (as defined below), the number of
shares of Preferred Stock as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers, along with (i) Series A Warrants to initially
acquire up to the aggregate number of Series A Warrant Shares as is set forth
opposite such Buyer’s name in column (4) on the Schedule of Buyers, (ii) Series
B Warrants to initially acquire up to the aggregate number of Series B Warrant
Shares as is set forth opposite such Buyer’s name in column (5) on the Schedule
of Buyers and (iii) Series C Warrants to initially acquire up to the aggregate
number of Series C Warrant Shares as is set forth opposite such Buyer’s name in
column (6) on the Schedule of Buyers.

          (b) Closing. The closing (the “Closing”) of the purchase of the
Preferred Stock and Warrants by the Buyers shall occur at the offices of
Greenberg Traurig, LLP, 77 W. Wacker Drive, Suite 3100, Chicago, Illinois 60601.
The date and time of the Closing (the “Closing Date”) shall be the time agreed
to by the parties on the first (1st) Business Day on which the conditions to the
Closing set forth in Sections 6 and 7 below are satisfied or waived (or such
later time or date as is mutually agreed to by the Company and each Buyer). As
used herein “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed.

          (c) Purchase Price. The aggregate purchase price for the Preferred
Stock and the Warrants to be purchased by each Buyer (the “Purchase Price”)
shall be the amount set forth opposite such Buyer’s name in column (7) on the
Schedule of Buyers.

          (d) Payment of Purchase Price; Delivery of Preferred Stock and
Warrants. On the Closing Date, (i) each Buyer shall pay its respective Purchase
Price (less, in the case of Iroquois (as defined below), the amounts withheld
pursuant to Section 4(h)) to the Company for the Preferred Stock and the
Warrants to be issued and sold to such Buyer at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (ii) the Company shall deliver to each Buyer (A) a certificate
representing the number of shares of Preferred Stock as is set forth opposite
such Buyer’s name in column (3) on the Schedule of Buyers, (B) Series A Warrants
to initially acquire up to the aggregate number of Series A Warrant Shares as is
set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers,
(iii) Series B Warrants to initially acquire up to the aggregate number of

2

--------------------------------------------------------------------------------



Series B Warrant Shares as is set forth opposite such Buyer’s name in column (5)
on the Schedule of Buyers and (iv) Series C Warrants to initially acquire up to
the aggregate number of Series C Warrant Shares as is set forth opposite such
Buyer’s name in column (6) on the Schedule of Buyers, in each case, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

          Each Buyer, severally and not jointly, represents and warrants to the
Company with respect to only itself that:

          (a) Organization; Authority. Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

          (b) Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and constitutes the
legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with its terms, except as such enforceability may be limited
by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

          (c) No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except, in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

          (d) Certain Trading Activities. Such Buyer has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities) during the period commencing as of the time
that such Buyer was first contacted by the Placement Agent (as defined below)
regarding the specific investment in the Company contemplated by this Agreement
and ending immediately prior to the execution of this Agreement by such Buyer.
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the “1934
Act”) (but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).

3

--------------------------------------------------------------------------------



3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          The Company represents and warrants to each of the Buyers that:

          (a) Organization and Qualification. Each of the Company and each of
its Subsidiaries (as defined below) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. “Material Adverse Effect” means any material
adverse effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, either individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Transaction Documents. The Company has no Subsidiaries.
“Subsidiaries” means any Person (A) that is a “Significant Subsidiary” (as such
term is defined in Rule 1-02 of Regulation S-X of the 1933 Act) of the Company
or (B) in which the Company, directly or indirectly, (I) owns at least 50% of
the outstanding capital stock or holds at least 50% of any equity or similar
interest of such Person or (II) controls or operates all or at least 50% of the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.”

          (b) Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof, subject, with respect to the
issuance of the Series A Warrant Shares and the Series C Warrant Shares upon the
exercise of the Series A Warrants and the Series C Warrants, as applicable, to
Stockholder Approval (as defined below). The execution and delivery of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Stock and the
reservation for issuance and issuance of the Conversion Shares, and the issuance
of the Warrants and the reservation for issuance and issuance of the Warrant
Shares (other than the Series A Warrant Shares and Series C Warrant Shares)
issuable upon exercise of the Warrants) have been duly authorized by the
Company’s board of directors and (other than the filing with the SEC of the
final prospectus forming part of the Registration Statement pursuant to Rule
424(b) under the 1933 Act (the “Prospectus”) and any other filings as may be
required by any state securities agencies) no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders (other than the Stockholder Approval) or other governing body. This
Agreement has been, and the other Transaction Documents will be prior to the
Closing, duly executed and delivered by the Company, and each constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable

4

--------------------------------------------------------------------------------



creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law. “Transaction
Documents” means, collectively, this Agreement, the Warrants, the Certificate of
Designation, the Irrevocable Transfer Agent Instructions (as defined below) and
each of the other agreements and instruments entered into or delivered by any of
the parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.

          (c) Issuance of Securities; Registration Statement. The issuance of
the Preferred Stock and the Warrants are duly authorized and, upon issuance in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof.
As of the Closing, the Company shall have reserved from its duly authorized
capital stock not less than 100% of the sum of (i) the maximum number of
Conversion Shares issuable upon conversion of the Preferred Stock (assuming for
purposes hereof that the Preferred Stock is convertible at the initial
Conversion Price (as defined in the Certificate of Designation) and without
taking into account any adjustments or limitations on the conversion of the
Preferred Stock set forth in the Certificate of Designation) and (ii) the
maximum number of Series B Warrant Shares issuable upon exercise of the Series B
Warrants (assuming for purposes hereof that the Series B Warrants are
convertible at the initial Exercise Price (as defined in the Series B Warrants))
(without taking into account any adjustments and limitations on the exercise of
the Series B Warrants set forth therein). In addition, immediately following
receipt of Stockholder Approval, the Company shall have also reserved from its
duly authorized capital stock not less than 100% of the sum of (i) the maximum
number of Series A Warrant Shares issuable upon exercise of the Series A
Warrants (assuming for purposes hereof that the Series A Warrants are
convertible at the initial Exercise Price (as defined in the Series A Warrants))
(without taking into account any adjustments or limitations on the exercise of
the Series A Warrants set forth therein) and (ii) the maximum number of Series C
Warrant Shares issuable upon exercise of the Series C Warrants (assuming for
purposes hereof that the Series C Warrants are convertible at the initial
Exercise Price (as defined in the Series C Warrants)) (without taking into
account any adjustments or limitations on the exercise of the Series C Warrants
set forth therein). The issuance of the Conversion Shares is duly authorized,
and upon conversion of the Preferred Stock in accordance with the Certificate of
Designation, the Conversion Shares, when issued, will be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Subject, with respect to the issuance of the Series A Warrant Shares and the
Series C Warrant Shares upon the exercise of the Series A Warrants and the
Series C Warrants, as applicable, to Stockholder Approval, the issuance of the
Warrant Shares is duly authorized, and upon exercise in accordance with the
Warrants, the Warrant Shares, when issued, will be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. The
issuance by the Company of the Securities (other than the Series A Warrant
Shares and the Series C Warrant Shares) has been registered under the 1933 Act,
the Securities (other than the Series A Warrant Shares and the Series C Warrant
Shares) are being issued pursuant to the Registration Statement and all of the
Securities (other than the Series A Warrant Shares and the Series C Warrant
Shares) are freely transferable and freely tradable by each of the Buyers
without restriction. The Registration Statement is effective

5

--------------------------------------------------------------------------------



and available for the issuance of the Securities (other than the Series A
Warrant Shares and the Series C Warrant Shares) thereunder and the Company has
not received any notice that the SEC has issued or intends to issue a stop-order
with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened in writing to do so.
The “Plan of Distribution” section under the Registration Statement permits the
issuance and sale of the Securities (other than the Series A Warrant Shares and
the Series C Warrant Shares) hereunder and as contemplated by the other
Transaction Documents. Upon receipt of the Securities, each of the Buyers will
have good and marketable title to the Securities. The Registration Statement and
any prospectus included therein, including the Prospectus, complied in all
material respects with the requirements of the 1933 Act and the 1934 Act and the
rules and regulations of the SEC promulgated thereunder and all other applicable
laws and regulations. At the time the Registration Statement and any amendments
thereto became effective, at the date of this Agreement and at each deemed
effective date thereof pursuant to Rule 430B(f)(2) of the 1933 Act, the
Registration Statement and any amendments thereto complied and will comply in
all material respects with the requirements of the 1933 Act and did not and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. The Prospectus and any amendments or supplements
thereto, at the time the Prospectus or any amendment or supplement thereto was
issued and at the Closing Date, complied, and will comply, in all material
respects with the requirements of the 1933 Act and did not, and will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company meets all of the
requirements for the use of Form S-1 under the 1933 Act for the offering and
sale of the Securities (other than the Series A Warrant Shares and the Series C
Warrant Shares) contemplated by this Agreement and the other Transaction
Documents, and the SEC has not notified the Company of any objection to the use
of the form of the Registration Statement pursuant to Rule 401(g)(1) under the
1933 Act. At the earliest time after the filing of the Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the 1933 Act) relating to any of the
Securities, the Company was not and is not an “Ineligible Issuer” (as defined in
Rule 405 under the 1933 Act). The Company (i) has not distributed any offering
material in connection with the offer or sale of any of the Securities and (ii)
until no Buyer holds any of the Securities, shall not distribute any offering
material in connection with the offer or sale of any of the Securities to, or
by, any of the Buyers (if required), in each case, other than the Registration
Statement or the Prospectus. The Company has made all filings required to be
made by the Company, if any, with the Financial Industry Regulatory Authority in
connection with the offering and sale of the Securities.

          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Preferred Stock, the Warrants, the Conversion Shares and Warrant
Shares and the reservation for issuance of the Conversion Shares and Warrant
Shares) will not (i) result in a violation of the Certificate of Incorporation
(as defined below) (including, without limitation, any certificates of
designation contained therein) or other organizational documents of the Company
or any of its Subsidiaries, any capital stock of the Company, or Bylaws (as
defined below), subject, with respect to the issuance and reservation for
issuance of the Series A Warrant Shares and the Series C Warrant

6

--------------------------------------------------------------------------------



Shares, to Stockholder Approval, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
federal and state securities laws and regulations and the rules and regulations
of the OTC Bulletin Board (the “Principal Market”)) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected, except, in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.

          (e) Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing with the SEC of the Prospectus and any other filings as may be
required by any state securities agencies), any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under, or contemplated by,
the Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain at or prior to the Closing have been obtained
or effected on or prior to the Closing Date, and neither the Company nor any of
its Subsidiaries are aware of any facts or circumstances which might prevent the
Company from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents. The Company is not in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.

          (f) Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule thereto)
(collectively, “Rule 144”)) of the Company or any of its Subsidiaries or (iii)
to its knowledge, a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

          (g) Placement Agent’s Fees. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby.
Other than Roth Capital Partners (the “Placement Agent”),

7

--------------------------------------------------------------------------------



neither the Company nor any of its Subsidiaries has engaged any placement agent
or other agent in connection with the offer or sale of the Securities.

          (h) No Integrated Offering. None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders (other than the Stockholder
Approval) of the Company under any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would cause the offering of any of the Securities to be integrated with
other offerings of securities of the Company.

          (i) Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares and Warrant Shares will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Preferred Stock and the Warrant Shares
upon exercise of the Warrants in accordance with this Agreement, the Certificate
of Designation and the Warrants is absolute and unconditional, regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.

          (j) Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation, Bylaws or other organizational documents
or the laws of the jurisdiction of its incorporation or otherwise which is or
could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of Common Stock or a
change in control of the Company or any of its Subsidiaries.

          (k) SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, proxy statements, statements and other documents required to be filed by
it with the SEC pursuant to the reporting requirements of the 1934 Act (all of
the foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact

8

--------------------------------------------------------------------------------



required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made.

          (l) Absence of Certain Changes. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, except as
disclosed in the SEC Documents filed subsequent to such Form 10-K, there has
been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
of its Subsidiaries. Since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets
outside of the ordinary course of business or (iii) made any material capital
expenditures, individually or in the aggregate. Neither the Company nor any of
its Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not, and after
giving effect to the transactions contemplated hereby to occur at the Closing
will not be, Insolvent (as defined below). “Insolvent” means, (I) with respect
to the Company and its Subsidiaries, on a consolidated basis, (i) the present
fair saleable value of the Company’s and its Subsidiaries’ assets is less than
the amount required to pay the Company’s and its Subsidiaries’ total
Indebtedness (as defined below), (ii) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company and its Subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature; and (II)
with respect to the Company and each Subsidiary, individually, (i) the present
fair saleable value of the Company’s or such Subsidiary’s (as the case may be)
assets is less than the amount required to pay its respective total
Indebtedness, (ii) the Company or such Subsidiary (as the case may be) is unable
to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (iii)
the Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature. Neither the Company nor any of its Subsidiaries has engaged
in any

9

--------------------------------------------------------------------------------



business or in any transaction, and is not about to engage in any business or in
any transaction, for which the Company’s or such Subsidiary’s remaining assets
constitute unreasonably small capital.

          (m) No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to occur or exist with respect to the Company, any of its
Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise) that (i) would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, (ii) could have a material adverse effect
on any Buyer’s investment hereunder or (iii) could have a Material Adverse
Effect.

          (n) Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation or certificate of incorporation or bylaws, respectively. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, and neither the Company nor any of its Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which could not, individually or in the aggregate,
have a Material Adverse Effect. Without limiting the generality of the
foregoing, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as set
forth in the SEC Documents, since January 1, 2008, (i) the Common Stock has been
listed or designated for quotation on the Principal Market or an Eligible
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

          (o) Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as

10

--------------------------------------------------------------------------------



amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

          (p) Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

          (q) Transactions With Affiliates. Except as disclosed in the SEC
Documents, none of the officers, directors or employees of the Company or any of
its Subsidiaries is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other Person in which
any such officer, director or employee has a substantial interest or is an
employee, officer, director, trustee or partner.

          (r) Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of (i) 200,000,000 shares of Common Stock,
of which 98,681,029 are issued and outstanding and 40,608,021 shares are
reserved for issuance pursuant to securities (other than the Preferred Stock and
the Warrants) exercisable or exchangeable for, or convertible into, shares of
Common Stock and (ii) 1,000,000 shares of preferred stock, none of which are
issued and outstanding. 3,012 shares of Common Stock are held in treasury. All
of such outstanding shares are duly authorized and have been, or upon issuance
will be, validly issued and are fully paid and non-assessable. 36,200,909 shares
of the Company’s issued and outstanding Common Stock on the date hereof are
owned by Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act
and calculated based on the assumption that only officers, directors and holders
of at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries.
To the Company’s knowledge, except as disclosed in the SEC Documents, no Person
owns 10% or more of the Company’s issued and outstanding shares of Common Stock
(calculated based on the assumption that all Convertible Securities (as defined
below), whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws). (i) Except as disclosed in the SEC Documents, none of
the Company’s or any Subsidiary’s capital stock is subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company or any Subsidiary; (ii) except as disclosed in the SEC Documents,
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital

11

--------------------------------------------------------------------------------



stock of the Company or any of its Subsidiaries; (iii) there are no outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound; (iv) there are no financing statements securing obligations in
any amounts filed in connection with the Company or any of its Subsidiaries; (v)
except as disclosed in the SEC Documents and except pursuant to this Agreement,
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (vi) except as disclosed in the SEC Documents, there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) except as disclosed in the SEC Documents, there are
no securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; (viii) neither the Company
nor any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) neither the Company nor
any of its Subsidiaries have any liabilities or obligations required to be
disclosed in the SEC Documents which are not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or could not have a Material Adverse Effect. The Company has furnished to
the Buyers true, correct and complete copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.

          (s) Indebtedness and Other Contracts. Neither the Company nor any of
its Subsidiaries (i) except as disclosed in the SEC Documents, has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are

12

--------------------------------------------------------------------------------



limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with generally
accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof.

          (t) Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors which would be reasonably likely to
adversely affect the transactions contemplated by this Agreement or would
require disclosure in the SEC Documents. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any of its Subsidiaries or any
current or former director or officer of the Company or any of its Subsidiaries.
The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the 1933
Act or the 1934 Act, including, without limitation, the Registration Statement.

          (u) Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

          (v) Employee Relations. Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company believes that its and its Subsidiaries’ relations
with their respective employees are good. No executive officer (as defined in
Rule 501(f) promulgated under the 1933 Act) or other key

13

--------------------------------------------------------------------------------



employee of the Company or any of its Subsidiaries has notified the Company or
any such Subsidiary that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer’s employment with the Company or
any such Subsidiary. No executive officer or other key employee of the Company
or any of its Subsidiaries is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

          (w) Title. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property, and have good and marketable title to
all personal property, owned by them which is material to the business of the
Company and its Subsidiaries, in each case, free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company or any of its Subsidiaries.

          (x) Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. None of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within three
years from the date of this Agreement. The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding their Intellectual
Property Rights. The Company is not aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and each of its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights.

          (y) Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could

14

--------------------------------------------------------------------------------



be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. “Environmental Laws” means all federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”)into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

          (z) Tax Status. The Company and each of its Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply and except in each case where the failure
to file, pay or set aside could not be reasonably expected to have a Material
Adverse Effect. There are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
and its Subsidiaries know of no basis for any such claim. The Company is not
operated in such a manner as to qualify as a passive foreign investment company,
as defined in Section 1297 of the U.S. Internal Revenue Code of 1986, as
amended.

          (aa) Internal Accounting and Disclosure Controls. The Company and each
of its Subsidiaries maintains internal control over financial reporting (as such
term is defined in Rule 13a-15(f) under the 1934 Act) that is effective to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Neither the Company nor any of its
Subsidiaries has received any notice or correspondence from

15

--------------------------------------------------------------------------------



any accountant or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.

          (bb) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

          (cc) Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

          (dd) Acknowledgement Regarding Buyers’ Trading Activity. It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Buyers have been asked by the
Company or any of its Subsidiaries to agree, nor has any Buyer agreed with the
Company or any of its Subsidiaries, to desist from effecting any transactions in
or with respect to (including, without limitation, purchasing or selling, long
and/or short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Securities for any
specified term; (ii) any Buyer, and counterparties in “derivative” transactions
to which any such Buyer is a party, directly or indirectly, presently may have a
“short” position in the Common Stock which was established prior to such Buyer’s
knowledge of the transactions contemplated by the Transaction Documents; and
(iii) each Buyer shall not be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction. The Company
further understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents pursuant to the Press
Release (as defined below) one or more Buyers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value
and/or number of the Warrant Shares deliverable with respect to the Securities
are being determined and such hedging and/or trading activities, if any, can
reduce the value of the existing stockholders’ equity interest in the Company
both at and after the time the hedging and/or trading activities are being
conducted. The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement or any other
Transaction Document or any of the documents executed in connection herewith or
therewith.

          (ee) Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (i) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities (other than the Placement
Agent), or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company or any of its
Subsidiaries.

16

--------------------------------------------------------------------------------



          (ff) U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by any of the Buyers, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and the Company and each Subsidiary shall so certify
upon any Buyer’s request.

          (gg) Registration Eligibility. The Company is eligible to register the
issuance and sale of the Securities (other than the Series A Warrant Shares and
the Series C Warrant Shares) to the Buyers using Form S-1 promulgated under the
1933 Act.

          (hh) Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance and sale of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

          (ii) Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

          (jj) Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).

          (kk) Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

          (ll) Federal Power Act. None of the Company nor any of its
Subsidiaries is subject to regulation as a “public utility” under the Federal
Power Act, as amended.

          (mm) No Additional Agreements. The Company does not have any agreement
or understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

          (nn) Illegal or Unauthorized Payments; Political Contributions.
Neither the Company nor any of its Subsidiaries nor, to the best of the
Company’s knowledge (after reasonable inquiry of its officers and directors),
any of the officers, directors, employees, agents or other representatives of
the Company or any of its Subsidiaries or any other business entity or
enterprise with which the Company or any Subsidiary is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or

17

--------------------------------------------------------------------------------



appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

          (oo) Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, without limitation, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, without limitation, (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

          (pp) Registration Rights. No holder of securities of the Company has
rights to the registration of any securities of the Company because of the
filing of the Registration Statement or the issuance of the Securities hereunder
that could expose the Company to material liability or any Buyer to any
liability or that could impair the Company’s ability to consummate the issuance
and sale of the Securities in the manner, and at the times, contemplated hereby,
which rights have not been waived by the holder thereof as of the date hereof.

          (qq) FDA. As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (the “FDA”) under the Federal Food, Drug and
Cosmetic Act, as amended, and the regulations thereunder (the “FDCA”) that is
manufactured, packaged, labeled, tested, distributed, sold, and/or marketed by
the Company or any of its Subsidiaries (each such product, a “Product”), such
Product is being manufactured, packaged, labeled, tested, distributed, sold
and/or marketed by the Company or such Subsidiary (as the case may be) in
compliance with all applicable requirements under FDCA and similar laws, rules
and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not have a Material Adverse Effect. There is
no pending, completed or, to the Company’s knowledge, threatened, action
(including, without limitation, any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Product, (ii) withdraws its approval
of, requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Product, (iii) imposes a clinical hold on any clinical investigation by the
Company or any of its Subsidiaries, (iv) enjoins production at any facility of
the Company or any of its Subsidiaries, (v) enters or proposes to enter into a
consent decree of permanent injunction with the Company or any of its
Subsidiaries or (vi) otherwise alleges any violation of any laws, rules or
regulations by the Company or any of its Subsidiaries, and which, either
individually or in the aggregate, would have a Material Adverse Effect. The
properties, business and operations of the Company subject to the jurisdiction
of the FDA have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA. The
Company has not been informed by the FDA that

18

--------------------------------------------------------------------------------



the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.

          (rr) Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Buyers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated

hereby, including the schedules to this Agreement, furnished by or on behalf of
the Company or any of its Subsidiaries is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or, to the Company’s knowledge, information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

4. COVENANTS.

          (a) Best Efforts. Each Buyer shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Section 6 of
this Agreement. The Company shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Section 7 of this Agreement.

          (b) Maintenance of Registration Statement For so long as any of the
shares of Preferred Stock or Series B Warrants remain outstanding, the Company
shall use its best efforts to maintain the effectiveness of the Registration
Statement for the issuance thereunder of the Conversion Shares and Series B
Warrant Shares. If at any time following the date hereof the Registration
Statement is not effective or is not otherwise available for the issuance of the
Securities (other than the Series A Warrant Shares and Series C Warrant Shares)
or any prospectus contained therein is not available for use, the Company shall
immediately notify the holders of such Securities in writing that the
Registration Statement is not then effective or a prospectus contained therein
is not available for use and thereafter shall promptly notify such

19

--------------------------------------------------------------------------------



holders when the Registration Statement is effective again and available for the
issuance of such Securities or such prospectus is again available for use.

          (c) Prospectus and Blue Sky. Immediately prior to execution of this
Agreement, the Company shall have delivered, and as soon as practicable after
execution of this Agreement the Company shall file, the Prospectus with respect
to the Securities (other than the Series A Warrant Shares and the Series C
Warrant Shares) and as required under, and in conformity with, the 1933 Act,
including Rule 424(b) thereunder. If required, the Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for, or to, qualify the Securities
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date. Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable federal, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Securities to the Buyers.

          (d) Reporting Status. Until the date on which no shares of Preferred
Stock or Warrants are outstanding (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

          (e) Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder solely to further clinical development of the
Company’s Duromist product and the Company’s other product candidates and for
general working capital purposes. Without limiting the foregoing, none of such
proceeds shall be used, directly or indirectly, (i) for the satisfaction of any
debt of the Company or any of its Subsidiaries (other than payment of trade
payables incurred after the date hereof in the ordinary course of business of
the Company and its Subsidiaries and consistent with prior practices), (ii) for
the redemption of any securities of the Company (other than any of the
Securities) or (iii) with respect to any litigation involving the Company or any
of its Subsidiaries (including, without limitation, (x) any settlement thereof
or (y) the payment of any costs or expenses related thereto).

          (f) Financial Information. The Company agrees to send the following to
each Buyer during the Reporting Period unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system, (i)
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim
reports or any consolidated balance sheets, income statements, stockholders’
equity statements and/or cash flow statements for any period other than annual,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as
the release thereof, facsimile copies of all press releases issued by the
Company or any of its Subsidiaries and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders.

20

--------------------------------------------------------------------------------



          (g) Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Conversion Shares
and Warrant Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed or
designated for quotation (as the case may be) (subject to official notice of
issuance) (but in no event later than the Closing Date) and shall maintain such
listing or designation for quotation (as the case may be) of all the shares of
Common Stock from time to time issuable under the terms of the Transaction
Documents on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or designation for
quotation (as the case may be) on the Principal Market, The New York Stock
Exchange, the NYSE Amex, the Nasdaq Global Select Market, the Nasdaq Global
Market or the Nasdaq Capital Market (each, an “Eligible Market”). Neither the
Company nor any of its Subsidiaries shall take any action which could be
reasonably expected to result in the delisting or suspension of the Common Stock
on an Eligible Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4(g).

          (h) Fees. The Company shall reimburse Iroquois Master Fund Ltd.
(“Iroquois”) or its designee(s) for all costs and expenses incurred by it or its
affiliates in connection with the transactions contemplated by the Transaction
Documents (including, without limitation, all legal fees and disbursements in
connection therewith, structuring, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence and
regulatory filings in connection therewith) in a non-accountable amount equal to
$60,000, which amount shall be withheld by Iroquois from its Purchase Price at
the Closing or paid by the Company on demand by Iroquois if Iroquois terminates
its obligations under this Agreement in accordance with Section 8 (as the case
may be), less $25,000 which was previously advanced by the Company to Iroquois.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated hereby
(including, without limitation, any fees payable to the Placement Agent, who is
the Company’s sole placement agent in connection with the transactions
contemplated by this Agreement). The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

          (i) Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.

          (j) Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., New York time, on the first (1st)
Business Day immediately following the

21

--------------------------------------------------------------------------------



date of this Agreement, (x) issue a press release (the “Press Release”)
reasonably acceptable to the Buyers disclosing all the material terms of the
transactions contemplated by the Transaction Documents and (y) file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement, the Certificate of Designation and the form of
Warrants) (including all attachments, the “8-K Filing”). From and after the
issuance of the Press Release, the Company shall have disclosed all material,
non-public information (if any) delivered to any of the Buyers by the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. The Company shall not, and the Company shall cause each
of its Subsidiaries and each of its and their respective officers, directors,
employees and agents, not to, provide any Buyer with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
issuance of the Press Release without the express prior written consent of such
Buyer. In the event of a breach of any of the foregoing covenants or any of the
covenants contained in Section 4(o) by the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees and agents (as
determined in the reasonable good faith judgment of such Buyer), in addition to
any other remedy provided herein or in the Transaction Documents, such Buyer
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or agents. No
Buyer shall have any liability to the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees, stockholders or
agents, for any such disclosure. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Buyer, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations. Without the prior written consent of the applicable Buyer, the
Company shall not (and shall cause each of its Subsidiaries and affiliates to
not) disclose the name of such Buyer in any filing (other than the 8-K Filing or
any filing that incorporates language from the 8-K Filing), announcement,
release or otherwise. Notwithstanding anything contained in this Agreement to
the contrary and without implication that the contrary would otherwise be true,
the Company expressly acknowledges and agrees that no Buyer has had, and no
Buyer shall have (unless expressly agreed to by a particular Buyer after the
date hereof in a written definitive and binding agreement executed by the
Company and such particular Buyer (it being understood and agreed that no Buyer
may bind any other Buyer with respect thereto)), any duty of confidentiality
with respect to, or a duty not to trade on the basis of, any information
regarding the Company or any of its Subsidiaries that such Buyer receives from
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents.

          (k) Additional Issuance of Securities. The Company agrees that for the
period commencing on the date hereof and ending on the date immediately
following the ninety (90) day anniversary of the Closing Date (provided that
such period shall be extended by the number of days during such period and any
extension thereof contemplated by this proviso on which the Registration
Statement is not effective or any prospectus contained therein is not available
for

22

--------------------------------------------------------------------------------



use) (the “Restricted Period”), neither the Company nor any of its Subsidiaries
shall directly or indirectly issue, offer, sell, grant any option or right to
purchase, or otherwise dispose of (or announce any issuance, offer, sale, grant
of any option or right to purchase or other disposition of) any equity security
or any equity-linked or related security (including, without limitation, any
“equity security” (as that term is defined under Rule 405 promulgated under the
1933 Act), any Convertible Securities, any debt, any preferred stock or any
purchase rights) (any such issuance, offer, sale, grant, disposition or
announcement (whether occurring during the Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”). Notwithstanding the
foregoing, this Section 4(k) shall not apply in respect of the issuance of (A)
shares of Common Stock or standard options to purchase Common Stock to
directors, officers or employees of the Company in their capacity as such
pursuant to an Approved Share Plan (as defined below), provided that (1) all
such issuances (taking into account the shares of Common Stock issuable upon
exercise of such options) after the date hereof pursuant to this clause (A) do
not, in the aggregate, exceed more than 5,000,000 shares of Common Stock
(adjusted for stock splits, stock combinations and other similar transactions)
and (2) the exercise price of any such options is not lowered, none of such
options are amended to increase the number of shares issuable thereunder and
none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Buyers; (B) shares of
Common Stock issued upon the conversion or exercise of Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Share Plan that are covered by clause (A) above) issued prior to the
date hereof, provided that the conversion price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) is not lowered,
none of such Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Share Plan that are covered by
clause (A) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Share Plan that are covered by clause (A) above) are otherwise
materially changed in any manner that adversely affects any of the Buyers; (C)
the Conversion Shares; and (D) the Warrant Shares (each of the foregoing in
clauses (A) through (D) collectively the “Excluded Securities”). “Approved Share
Plan” means any employee benefit plan which has been approved by the board of
directors of the Company prior to or subsequent to the date hereof pursuant to
which shares of Common Stock and standard options to purchase Common Stock may
be issued to any employee, officer or director for services provided to the
Company in their capacity as such. “Convertible Securities” means any capital
stock or other security of the Company or any of its Subsidiaries that is at any
time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.

          (l) Reservation of Shares. So long as any of the shares of Preferred
Stock or Warrants remain outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than 100% of (i) the maximum number of shares of Common Stock
issuable upon conversion of all the shares of Preferred Stock (assuming for
purposes hereof, that the Preferred Stock is convertible at the Conversion Price
(as defined in the Certificate of Designation) and without regard to any
limitations on the conversion of the Preferred Stock set forth in the
Certificate of Designation) and (ii) the maximum number

23

--------------------------------------------------------------------------------



of shares of Common Stock issuable upon exercise of all the Warrants (assuming
for purposes hereof, that the Warrants are exercisable at the initial Exercise
Price (as defined in such Warrants) and without regard to any limitations on the
exercise of the Warrants set forth therein), subject, with respect to the Series
A Warrant Shares and the Series C Warrant Shares, to Stockholder Approval.

          (m) Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

          (n) Variable Rate Transaction. Until none of the shares of Preferred
Stock or the Series B Warrants are outstanding, the Company and each Subsidiary
shall be prohibited from effecting or entering into an agreement to effect any
Subsequent Placement involving a Variable Rate Transaction. “Variable Rate
Transaction” means a transaction in which the Company or any Subsidiary (i)
issues or sells any Convertible Securities either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of, or quotations for, the shares of Common Stock at any time
after the initial issuance of such Convertible Securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such Convertible Securities or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock, other than
pursuant to a customary “weighted average” anti-dilution provision, or (ii)
enters into any agreement (including, without limitation, an “equity line of
credit” or an “at-the-market offering”) whereby the Company or any Subsidiary
may sell securities at a future determined price (other than standard and
customary “preemptive” or “participation” rights). Each Buyer shall be entitled
to obtain injunctive relief against the Company and its Subsidiaries to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

          (o) Participation Right. From the date hereof through the one (1) year
anniversary of the Closing Date, neither the Company nor any of its Subsidiaries
shall, directly or indirectly, effect any Subsequent Placement unless the
Company shall have first complied with this Section 4(o). The Company
acknowledges and agrees that the right set forth in this Section 4(o) is a right
granted by the Company, separately, to each Buyer.

 

 

 

          (i) At least five (5) Trading Days prior to any proposed or intended
Subsequent Placement, the Company shall deliver to each Buyer a written notice
of its proposal or intention to effect a Subsequent Placement (each such notice,
a “Pre-Notice”), which Pre-Notice shall not contain any information (including,
without limitation, material, non-public information) other than: (i) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(ii) a statement that the statement in clause (i) above does not constitute
material, non-public information and (iii) a statement informing such Buyer that
it is entitled to receive an Offer Notice (as defined below) with respect to
such Subsequent Placement upon its written request. Upon the written request of
a Buyer within three (3) Trading Days after the Company’s delivery to such Buyer
of such Pre-Notice, and only upon a written request by such Buyer, the Company
shall promptly, but no later than one (1) Trading Day after such request,

24

--------------------------------------------------------------------------------




 

 

 

deliver to such Buyer an irrevocable written notice (the “Offer Notice”) of any
proposed or intended issuance or sale or exchange (the “Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities, (x)
describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (y) identify the Persons (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with such Buyer in accordance with the terms of
the Offer all of the Offered Securities, provided that the number of Offered
Securities which such Buyer shall have the right to subscribe for under this
Section 4(o) shall be (a) based on such Buyer’s pro rata portion of the
aggregate number of shares of Preferred Stock purchased hereunder by all Buyers
(the “Basic Amount”), and (b) with respect to each Buyer that elects to purchase
its Basic Amount, any additional portion of the Offered Securities attributable
to the Basic Amounts of other Buyers as such Buyer shall indicate it will
purchase or acquire should the other Buyers subscribe for less than their Basic
Amounts (the “Undersubscription Amount”).

 

 

 

          (ii) To accept an Offer, in whole or in part, such Buyer must deliver
a written notice to the Company prior to the end of the fifth (5th) Business Day
after such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Buyer’s Basic Amount that such Buyer elects to
purchase and, if such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then such Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), such Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent it deems reasonably
necessary. Notwithstanding the foregoing, if the Company desires to modify or
amend the terms and conditions of the Offer prior to the expiration of the Offer
Period, the Company may deliver to each Buyer a new Offer Notice and the Offer
Period shall expire on the fifth (5th) Business Day after such Buyer’s receipt
of such new Offer Notice.

 

 

 

          (iii) The Company shall have five (5) days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Buyer (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less

25

--------------------------------------------------------------------------------




 

 

 

favorable to the Company than those set forth in the Offer Notice and (ii) to
publicly announce (a) the execution of such Subsequent Placement Agreement, and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

 

 

 

          (iv) In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(o)(iii) above), then such Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(o)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to this Section 4(o) prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Buyers in accordance with Section 4(o)(i) above.

 

 

 

          (v) Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, such Buyer shall acquire from the Company,
and the Company shall issue to such Buyer, the number or amount of Offered
Securities specified in its Notice of Acceptance. The purchase by such Buyer of
any Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and such Buyer of a separate purchase agreement relating
to such Offered Securities reasonably satisfactory in form and substance to such
Buyer and its counsel.

 

 

 

          (vi) Any Offered Securities not acquired by a Buyer or other Persons
in accordance with this Section 4(o) may not be issued, sold or exchanged until
they are again offered to such Buyer under the procedures specified in this
Agreement.

 

 

 

          (vii) The Company and each Buyer agree that if any Buyer elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Buyer shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company.

 

 

 

          (viii) Notwithstanding anything to the contrary in this Section 4(o)
and unless otherwise agreed to by such Buyer, the Company shall either confirm
in writing to such

26

--------------------------------------------------------------------------------




 

 

 

Buyer that the transaction with respect to the Subsequent Placement has been
abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that such Buyer will not be in
possession of any material, non-public information, by the fifth (5th) Business
Day following delivery of the Offer Notice. If by such fifth (5th) Business Day,
no public disclosure regarding a transaction with respect to the Offered
Securities has been made, and no notice regarding the abandonment of such
transaction has been received by such Buyer, such transaction shall be deemed to
have been abandoned and such Buyer shall not be in possession of any material,
non-public information with respect to the Company or any of its Subsidiaries.
Should the Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide such Buyer with another Offer Notice in
accordance with, and subject to, the terms of this Section 4(o) and such Buyer
will again have the right of participation set forth in this Section 4(o). The
Company shall not be permitted to deliver more than one Offer Notice to such
Buyer in any sixty (60) day period, except as expressly contemplated by the last
sentence of Section 4(o)(ii).

 

 

 

          (ix) The restrictions contained in this Section 4(o) shall not apply
in connection with the issuance of any Excluded Securities. The Company shall
not circumvent the provisions of this Section 4(o) by providing terms or
conditions to one Buyer that are not provided to all.

          (p) Passive Foreign Investment Company. The Company shall conduct its
business in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.

          (q) Restriction on Redemption and Cash Dividends. So long as any
shares of Preferred Stock are outstanding, the Company shall not, directly or
indirectly, redeem, or declare or pay any cash dividend or distribution on, any
securities of the Company (other than any of the Securities) without the prior
express written consent of the Buyers.

          (r) Corporate Existence. So long as any Buyer owns any shares of
Preferred Stock or Warrants, the Company shall not be party to any Fundamental
Transaction (as defined in the Certificate of Designation) unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Certificate of Designation and the Warrants.

          (s) Stockholder Approval. The Company shall provide each stockholder
entitled to vote at a special or annual meeting of stockholders of the Company
(the “Stockholder Meeting”), which meeting shall be held no later than the
Company’s annual meeting to be held in 2011 (which shall be held no later than
July 31, 2011) (the “Stockholder Meeting Deadline”)), a proxy statement,
substantially in a form which has been previously reviewed by each of the Buyers
and each of their counsel, soliciting each such stockholder’s affirmative vote
at the Stockholder Meeting for approval of a resolution (the “Resolution”) to
amend the Certificate of Incorporation to increase the Company’s authorized
capital stock to at least 501,000,000, but not more than 1,001,000,000, shares
of capital stock, at least 500,000,000, but not more than 1,000,000,000, of such
shares being Common Stock and 1,000,000 of such shares being preferred stock
(such affirmative approval being referred to herein as the “Stockholder

27

--------------------------------------------------------------------------------



Approval”), and the Company shall use its reasonable best efforts to solicit its
stockholders’ approval of the Resolution (which efforts shall include, without
limitation, the requirement to hire a reputable proxy solicitor) and to cause
the board of directors of the Company to recommend to the stockholders that they
approve the Resolution. The Company shall be obligated to hold the Stockholder
Meeting by the Stockholder Meeting Deadline and seek to obtain the Stockholder
Approval at the Stockholder Meeting by the Stockholder Meeting Deadline. If,
despite the Company’s best efforts the Stockholder Approval is not obtained on
or prior to the Stockholder Meeting Deadline, the Company shall cause an
additional Stockholder Meeting to be held every three (3) months thereafter
until such Stockholder Approval is obtained. Until Stockholder Approval is
obtained, (i) the Company shall not, directly or indirectly, issue or sell, or,
in accordance with Section 2 of the Warrants, be deemed to have issued or sold,
any shares of Common Stock (other than Excluded Securities and shares of Common
Stock issuable under Convertible Securities held by any Buyer) for consideration
per share (determined in accordance with Section 2 of the Warrants) less than
the Exercise Price of the Series A Warrants at any time while any of the shares
of Preferred Stock or Warrants are outstanding without the prior written consent
of each Buyer, which consent may be granted or withheld in each Buyer’s sole
discretion and (ii) in no event shall any Excluded Securities (other than the
Conversion Shares and the Warrant Shares) be issued, or be deemed to be issued
as contemplated hereby, for less than the fair market value of the Common Stock
at the time such Excluded Securities are so issued or are so deemed to be
issued.

          (t) Clarifications. It is expressly understood and agreed that (i) the
Subscription Date (as defined in the Certificate of Designation) was intended to
be February 14, 2011, and not February 11, 2011, and (ii) the Automatic
Conversion Notice Due Date (as defined in the Certificate of Designation) with
respect to the Automatic Conversion Date (as defined in the Certificate of
Designation) that is March 17, 2011, shall be February 15, 2011, and not
February 14, 2011 (provided that the Pre-Automatic Conversion Shares (as defined
in the Certificate of Designation) with respect to such Automatic Conversion
Date shall be delivered by the Company no later than February 16, 2011).

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; NO LEGENDS.

          (a) Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Preferred Stock and the
Warrants in which the Company shall record the name and address of the Person in
whose name the Preferred Stock and the Warrants have been issued (including the
name and address of each transferee), the number of shares of Preferred Stock
held by such Person, the number of Conversion Shares issuable upon conversion of
the Preferred Stock held by such Person and the number of Warrant Shares
issuable upon exercise of the Warrants held by such Person. The Company shall
keep the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.

          (b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent (the “Transfer Agent”) in the form previously
provided to the Company (the “Irrevocable Transfer Agent Instructions”) to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name

28

--------------------------------------------------------------------------------



of each Buyer or its respective nominee(s), for the Conversion Shares and the
Warrant Shares in such amounts as specified from time to time by each Buyer to
the Company upon conversion of the Preferred Stock or the exercise of the
Warrants (as the case may be). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b) will be given by the Company to the Transfer Agent with
respect to the Securities, and that the Securities shall otherwise be freely
transferable on the books and records of the Company. If a Buyer effects a sale,
assignment or transfer of the Securities, the Company shall permit the transfer
and shall promptly instruct the Transfer Agent to issue one or more certificates
or credit shares to the applicable balance accounts at DTC in such name and in
such denominations as specified by such Buyer to effect such sale, transfer or
assignment. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to each Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that
each Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

          (c) No Legends. Certificates and any other instruments evidencing the
Securities shall not bear any restrictive or other legend.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

          (a) The obligation of the Company hereunder to issue and sell the
Preferred Stock and Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

                    (i) Such Buyer and each other Buyer shall have delivered to
the Company the Purchase Price (less, in the case of Iroquois, the amounts
withheld pursuant to Section 4(h)) for the Preferred Stock and Warrants being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

                    (ii) The representations and warranties of such Buyer shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date), and such Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

          (a) The obligation of each Buyer hereunder to purchase its shares of
Preferred Stock and Warrants at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and

29

--------------------------------------------------------------------------------



may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

                    (i) The Company shall have duly executed and delivered to
such Buyer: (A) a certificate representing the number of shares of Preferred
Stock as is set forth across from such Buyer’s name in column (3) of the
Schedule of Buyers, (B) Series A Warrants for such aggregate number of Warrant
Shares as is set forth across from such Buyer’s name in column (4) of the
Schedule of Buyers, (C) Series B Warrants for such aggregate number of Warrant
Shares as is set forth across from such Buyer’s name in column (5) of the
Schedule of Buyers and (D) Series C Warrants for such aggregate number of
Warrant Shares as is set forth across from such Buyer’s name in column (6) of
the Schedule of Buyers, in each case, which are being purchased by such Buyer at
the Closing pursuant to this Agreement.

                    (ii) Such Buyer shall have received the opinion of Morgan,
Lewis & Bockius LLP, the Company’s counsel, dated as of the Closing Date, in the
form previously provided to the Company.

                    (iii) The Company shall have delivered to such Buyer a copy
of the Irrevocable Transfer Agent Instructions, in the form previously provided
to the Company, that have been delivered to and acknowledged in writing by the
Transfer Agent.

                    (iv) The Company shall have delivered to such Buyer a
certificate evidencing the incorporation and good standing of the Company and
each of its Subsidiaries in each such entity’s jurisdiction of incorporation
issued by the Secretary of State (or comparable office) of such jurisdiction of
incorporation as of a date within ten (10) days of the Closing Date.

                    (v) The Company shall have delivered to such Buyer a
certificate evidencing the Company’s qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business and is required to so
qualify, as of a date within ten (10) days of the Closing Date.

                    (vi) The Company shall have delivered to such Buyer a
certified copy of the Certificate of Incorporation, including, without
limitation, the Certificate of Designation, as certified by the Secretary of
State of the State of Delaware within ten (10) days of the Closing Date.

                    (vii) The Company shall have delivered to such Buyer a
certificate, in the form previously provided to the Company, executed by the
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation, including, without limitation, the Certificate of Designation,
and (iii) the Bylaws, each as in effect at the Closing.

                    (viii) Each and every representation and warranty of the
Company shall be true and correct as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required to be
performed,

30

--------------------------------------------------------------------------------



satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
previously provided to the Company.

                    (ix) The Company shall have delivered to such Buyer a letter
from the Transfer Agent certifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.

                    (x) The Common Stock (I) shall be designated for quotation
or listed on the Principal Market and (II) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum maintenance requirements of
the Principal Market.

                    (xi) The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities, including without limitation, those required by the Principal
Market, subject, with respect to the issuance of the Series A Warrant Shares and
the Series C Warrant Shares, to Stockholder Approval.

                    (xii) No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

                    (xiii) Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably would have or
result in a Material Adverse Effect.

                    (xiv) The Company shall have delivered notice to the
Principal Market to list or designate for quotation (as the case may be) the
Conversion Shares and the Warrant Shares.

                    (xv) The Company shall have delivered to such Buyer such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.

8. TERMINATION.

          In the event that the Closing shall not have occurred with respect to
a Buyer within five (5) days after the date hereof, then such Buyer shall have
the right to terminate its obligations under this Agreement with respect to
itself at any time on or after the close of business on such date without
liability of such Buyer to any other party; provided, however, (i) the right to
terminate this Agreement under this Section 8 shall not be available to such
Buyer if the failure of the transactions contemplated by this Agreement to have
been consummated by such date is the result of such Buyer’s breach of this
Agreement and (ii) the abandonment of the sale and purchase of the Preferred
Stock and the Warrants shall be applicable only to such Buyer providing such
written notice, provided further that no such termination shall affect any
obligation of the Company under this Agreement to reimburse such Buyer for the
expenses

31

--------------------------------------------------------------------------------



described in Section 4(h) above. Nothing contained in this Section 8 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents.

9. MISCELLANEOUS.

          (a) Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement and
the other Transaction Documents shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or under any
of the other Transaction Documents or in connection herewith or therewith or
with any transaction contemplated hereby or thereby or discussed herein or
therein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

          (b) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

          (c) Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

32

--------------------------------------------------------------------------------



          (d) Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

          (e) Entire Agreement; Amendments. This Agreement, the other
Transaction Documents and the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf solely with respect to the matters contained
herein and therein, and this Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of the parties
solely with respect to the matters covered herein and therein; provided,
however, nothing contained in this Agreement or any other Transaction Document
shall (or shall be deemed to) (i) have any effect on any agreements any Buyer
has entered into with the Company or any of its Subsidiaries prior to the date
hereof with respect to any prior investment made by such Buyer in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the Company
or any of its Subsidiaries, or any rights of or benefits to any Buyer or any
other Person, in any agreement entered into prior to the date hereof between or
among the Company and/or any of its Subsidiaries and any Buyer and all such
agreements shall continue in full force and effect. Except as specifically set
forth herein or therein, neither the Company nor any Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and each of the Buyers. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, all holders of the Preferred Stock or
all holders of the Warrants (as the case may be). The Company has not, directly
or indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company, any Subsidiary or otherwise. As a material inducement for each
Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that (i) no due diligence or other investigation or inquiry conducted by
a Buyer, any of its advisors or any of its representatives shall affect such
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in

33

--------------------------------------------------------------------------------



this Agreement or any other Transaction Document, (ii) nothing contained in the
Registration Statement or the Prospectus shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document and (iii) unless a provision of this Agreement or any
other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect such Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.

          (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

 

 

 

If to the Company:

 

 

 

 

 

NovaDel Pharma Inc.

 

 

1200 Route 22 East, Suite 2000

 

 

Bridgewater, New Jersey 08807

 

 

Telephone: (908) 203-4640

 

 

Facsimile: (908) 203-4744

 

 

Attention: Chief Executive Officer

 

 

 

 

With a copy (for informational purposes only) to:

 

 

 

 

Morgan, Lewis & Bockius LLP

 

 

502 Carnegie Center

 

 

Princeton, New Jersey 08540

 

 

Telephone: (609) 919-6633

 

 

Facsimile: (609) 919-6701

 

 

Attention: Emilio Ragosa, Esq.

 

 

 

 

If to the Transfer Agent:

 

 

 

 

 

American Stock Transfer & Trust Company

 

 

Compliance Department

 

 

6201 15th Avenue

 

 

Brooklyn, New York 11219

 

 

Telephone: (718) 921-8200

 

 

Facsimile: (718) 921-8336

 

 

Attention: Mr. Carlos Pinto

34

--------------------------------------------------------------------------------



If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

 

 

 

with a copy (for informational purposes only) to:

 

 

 

 

 

Greenberg Traurig, LLP

 

 

77 W. Wacker Drive, Suite 3100

 

 

Chicago, Illinois 60601

 

 

Telephone: (312) 456-8400

 

 

Facsimile: (312) 456-8435

 

 

Attention: Peter H. Lieberman, Esq.

 

 

                 Todd A. Mazur, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change,
provided that Greenberg Traurig, LLP shall only be provided copies of notices
sent to Iroquois. Written confirmation of receipt (A) given by the recipient of
such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

          (g) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Buyers, including, without
limitation, by way of a Fundamental Transaction (as defined in the Warrants)
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Warrants) or a Fundamental Transaction
(as defined in the Certificate of Designation) (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Certificate of Designation). A Buyer may assign some or all of its
rights hereunder in connection with any transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be a Buyer hereunder with respect to such assigned rights.

          (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).

          (i) Survival. The representations, warranties, agreements and
covenants shall survive the Closing. Each Buyer shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

          (j) Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other

35

--------------------------------------------------------------------------------



agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

          (k) Indemnification.

                    (i) In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in any of the Transaction
Documents, (b) any breach of any covenant, agreement or obligation of the
Company contained in any of the Transaction Documents or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of any of the Transaction Documents, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure properly made by such Buyer pursuant to Section 4(j), or (iv) the
status of such Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

                    (ii) Promptly after receipt by an Indemnitee under this
Section 9(k) of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving an Indemnified
Liability, such Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Section 9(k), deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by the
Company if: (i) the Company has agreed in writing to pay such fees and expenses;
(ii) the Company shall have failed promptly to assume the defense of such
Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (iii) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such

36

--------------------------------------------------------------------------------



Indemnitee notifies the Company in writing that it elects to employ separate
counsel at the expense of the Company, then the Company shall not have the right
to assume the defense thereof and such counsel shall be at the expense of the
Company), provided further, that in the case of clause (iii) above the Company
shall not be responsible for the reasonable fees and expenses of more than one
(1) separate legal counsel for such Indemnitee. The Indemnitee shall reasonably
cooperate with the Company in connection with any negotiation or defense of any
such action or Indemnified Liability by the Company and shall furnish to the
Company all information reasonably available to the Indemnitee which relates to
such action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

                    (iii) The indemnification required by this Section 9(k)
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.

                    (iv) The indemnity agreement contained herein shall be in
addition to (A) any cause of action or similar right of the Indemnitee against
the Company or others, and (B) any liabilities the Company may be subject to
pursuant to the law.

          (l) Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
dividends, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.

          (m) Remedies. Each Buyer and each holder of any Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other

37

--------------------------------------------------------------------------------



security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek specific performance
and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity
of proving actual damages and without posting a bond or other security.

          (n) Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

          (o) Payment Set Aside; Currency. To the extent that the Company makes
a payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Until the Series B Warrants are no
longer outstanding, the Company shall not effect any stock combination, reverse
stock split or other similar transaction (or make any public announcement or
disclosure with respect to any of the foregoing) without the prior written
consent of each of the Buyers. Unless otherwise expressly indicated, all dollar
amounts referred to in this Agreement and the other Transaction Documents are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Agreement and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies (if any) shall be converted into the
U.S. Dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation. “Exchange Rate”means, in relation to any amount of currency to
be converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation.

          (p) Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity with

38

--------------------------------------------------------------------------------



respect to such obligations or the transactions contemplated by the Transaction
Documents or any matters, and the Company acknowledges that the Buyers are not
acting in concert or as a group, and the Company shall not assert any such
claim, with respect to such obligations or the transactions contemplated by the
Transaction Documents. The decision of each Buyer to purchase Securities
pursuant to the Transaction Documents has been made by such Buyer independently
of any other Buyer. Each Buyer acknowledges that no other Buyer has acted as
agent for such Buyer in connection with such Buyer making its investment
hereunder and that no other Buyer will be acting as agent of such Buyer in
connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents. The Company and each Buyer
confirms that each Buyer has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and not because it was required or
requested to do so by any Buyer. It is expressly understood and agreed that each
provision contained in this Agreement and in each other Transaction Document is
between the Company and a Buyer, solely, and not between the Company and the
Buyers collectively and not between and among the Buyers.

          (q) Judgment Currency.

                    (i) If for the purpose of obtaining or enforcing judgment
against the Company in any court in any jurisdiction it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
Section 9(q) referred to as the “Judgment Currency”) an amount due in U.S.
Dollars under this Agreement or any other Transaction Document, the conversion
shall be made at the Exchange Rate prevailing on the Trading Day immediately
preceding: (1) the date actual payment of the amount due, in the case of any
proceeding in the courts of Illinois or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date or (2) the date
on which the foreign court determines, in the case of any proceeding in the
courts of any other jurisdiction (the date as of which such conversion is made
pursuant to this Section 9(q)(i) being hereinafter referred to as the “Judgment
Conversion Date”).

                    (ii) If in the case of any proceeding in the court of any
jurisdiction referred to in Section 9(q)(i) above, there is a change in the
Exchange Rate prevailing between the Judgment Conversion Date and the date of
actual payment of the amount due, the applicable party shall pay such adjusted
amount as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the Exchange Rate prevailing on the date of payment,
will produce the amount of U.S. Dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.

39

--------------------------------------------------------------------------------



                    (iii) Any amount due from the Company under this provision
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of this Agreement or any
other Transaction Document.

[signature pages follow]

40

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

 

COMPANY:

 

 

 

NOVADEL PHARMA INC.

 

 

 

By:

  /s/ Steven Ratoff

 

 

--------------------------------------------------------------------------------

 

 

Name:   Steven B. Ratoff

 

 

Title:     Chairman, Chief Executive Officer and President


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

 

BUYER:

 

 

 

 

IROQUOIS MASTER FUND LTD.

 

 

 

By:

   /s/ Joshua Silverman

 

 

--------------------------------------------------------------------------------

 

 

Joshua Silverman, Authorized Signatory


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

 

BUYER:

 

 

 

KINGSBROOK OPPORTUNITIES MASTER FUND LP

 

 

 

By: KINGSBROOK OPPORTUNITIES GP LLC, its general partner

 

 

 

 

By:

   /s/ Adam J. Chill

 

 

--------------------------------------------------------------------------------

 

 

Adam J. Chill, Managing Member


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

 

BUYER:

 

 

 

HUDSON BAY MASTER FUND LTD.

 

 

 

 

 

 

By:

     /s/ Sander Gerber

 

 

--------------------------------------------------------------------------------

 

 

Sander Gerber, Authorized Signatory


--------------------------------------------------------------------------------



SCHEDULE OF BUYERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

 

(7)

 

(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer

 

Address and Facsimile Number

 

Number of Shares
of Preferred Stock

 

Number of
Series A Warrant
Shares

 

Number of
Series B Warrant
Shares

 

Number of
Series C Warrant
Shares

 

Purchase Price

 

Legal Representative’s
Address and Facsimile Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Iroquois Master Fund Ltd.

 

641 Lexington Avenue, 26th Floor
New York, New York 10022
Facsimile: (212) 207-3452

 

869

 

8,690,000

 

8,690,000

 

8,690,000

 

$

834,240

 

Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Attention: Peter H. Lieberman
                 Todd A. Mazur
Facsimile: (312) 456-8435

 

Kingsbrook Opportunities Master Fund LP

 

c/o Kingsbrook Partners LP
590 Madison Avenue, 27th Floor
New York, New York 10022
Attn: Ari J. Storch / Adam J. Chill
Telephone: (212) 600-8240
Facsimile: (212) 600-8290

 

451

 

4,510,000

 

4,510,000

 

4,510,000

 

$

432,960

 

Elected Not To Provide

 

Hudson Bay Master Fund Ltd.

 

120 Broadway, 40th Floor
New York, New York 10271
Attention: Yoav Roth
Facsimile: (646) 214-7946

 

347

 

3,470,000

 

3,470,000

 

3,470,000

 

$

333,120

 

Elected Not To Provide

 

Totals:

 

 

 

1,667

 

16,670,000

 

16,670,000

 

16,670,000

 

$

1,600,320

 

 


--------------------------------------------------------------------------------